DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 18, 33, and 34 are allowed. The subject matter was indicated as allowable in the prior office action. The claim is allowed because the prior art does not teach or fairly render obvious holding the gas inlet fixed and moving the gas outlet as claimed in the claim. 
Claim 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicant's arguments have been fully considered.
Double Patenting re U.S. 10,252,333 ("US233")
	Applicant argues that “Claim 1 of US233 requires that the gas inlet and the gas outlet are movable, specifically "the gas inlet and the gas outlet arranged to be movable within the build chamber." In contrast, the independent claims of the present application only require one or the other of the gas inlet/outlet to be movable.” 
	Examiner understands that the scope of the current claim is no longer coextensive with the US233 patent and the statutory rejection under 35 USC 101 is withdrawn. However, the double patenting rejection is nevertheless maintained because 
 		2 moving inlet/outlets 
falls within the scope of 
1 moving inlet/outlet and 1 moving or static inlet/outlet; and,
	US233 is directed to the same invention. If the current claim were allowed, then upon expiration of the US233 patent, the public would not be able to use the US233 invention because it would have be unjustly extended. The double patenting rejection is maintained.  
35 USC 103
Applicant’s arguments have been fully considered and are persuasive.  The rejection is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 19, 20-25, 27, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US10252333B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
In reference to claim 15, US10252333B2 claims an additive manufacturing apparatus for building objects by layerwise consolidation of material (“Additive manufacturing apparatus for building objects by layerwise consolidation of material” [Claim 1]), the apparatus comprising
a build chamber containing a working area (“build chamber containing a working area” [Claim 1]), 
a laser module for generating a laser beam (“high energy beam configured to consolidate material deposited in the working area in layers” [Claim 1]), 
an optical module for directing the laser beam to a working area for consolidating material deposited in the working area in layers (“high energy beam configured to consolidate material deposited in the working area in layers” [Claim 1]), 
a first flow device comprising a gas inlet for propelling gas into a volume above the working area (“a gas flow across at least a part of the working area from a gas inlet to a gas outlet” [Claim 1]);
a second flow device comprises a gas outlet for drawing gas from the volume so as to generate a gas flow between the gas inlet and gas outlet (“a gas flow across at least a part of the working area from a gas inlet to a gas outlet” [Claim 1]);
wherein the second flow device is arranged to be movable within the build chamber during the build (“the gas inlet and gas outlet are movable” [Claim 1]); and,
the elongate gas outlet extends across an entire width of the working area, the
second flow device movable in a linear direction transverse to a longitudinal axis of the

In reference to claim 19, US10252333B2 claims an additive manufacturing apparatus for building objects by layerwise consolidation of material (“Additive manufacturing apparatus for building objects by layerwise consolidation of material” [Claim 1]), the apparatus comprising
a build chamber containing a working area (“build chamber containing a working area” [Claim 1]), 
a laser module for generating a laser beam (“high energy beam configured to consolidate material deposited in the working area in layers” [Claim 1]), 
an optical module for directing the laser beam to a working area for consolidating material deposited in the working area in layers (“high energy beam configured to consolidate material deposited in the working area in layers” [Claim 1]), 
a first flow device comprising a gas inlet for propelling gas into a volume above the working area (“a gas flow across at least a part of the working area from a gas inlet to a gas outlet” [Claim 1]);
a second flow device comprises a gas outlet for drawing gas from the volume so as to generate a gas flow between the gas inlet and gas outlet (“a gas flow across at least a part of the working area from a gas inlet to a gas outlet” [Claim 1]);
wherein the second flow device is arranged to be movable within the build chamber during the build (“the gas inlet and gas outlet are movable” [Claim 1]); and,
the elongate gas outlet extends across an entire width of the working area, the

elongate gas outlet (“wherein the gas inlet … comprise an elongate aperture that extends across an entire width of the working area, the gas inlet and/or gas outlet movable in a linear direction perpendicular to a longitudinal axis of the aperture.” [Claim 11])
In reference to claim 20 and 27, US10252333B2 further discloses “wherein the … gas outlet comprise an elongate aperture that extends across an entire width of the working area, the gas inlet and/or gas outlet movable in a linear direction perpendicular to a longitudinal axis of the aperture.” (Claim 11)
 In reference to claim 22 and 29, see claim 5 of US10252333B2.
It would be obvious to combine the features of claim 5 with claim 11.
A person having ordinary skill in the art would have been specifically motivated to combine the features of claim 5 with claim 11 and thereby arrive at the instantly claimed invention in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 23 and 30, see claim 6 of US10252333B2. The same structure is claimed. The inlet and outlet are both mounted on an assembly, thus their distance is fixed.
It would be obvious to combine the features of claim 6 with claim 11.
A person having ordinary skill in the art would have been specifically motivated to combine the features of claim 6 with claim 11 and thereby arrive at the instantly claimed 
In reference to claim 24 and 31, see claim 3 of US10252333B2.
It would be obvious to combine the features of claim 3 with claim 11.
A person having ordinary skill in the art would have been specifically motivated to combine the features of claim 3 with claim 11 and thereby arrive at the instantly claimed invention in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 25 and 32, see claim 2 of US10252333B2.
It would be obvious to combine the features of claim 2 with claim 11.
A person having ordinary skill in the art would have been specifically motivated to combine the features of claim 2 with claim 11 and thereby arrive at the instantly claimed invention in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744